SOMEBYILLE, J.
— 1. The setting aside of the sheriff’s sale of the lands in controversy, and the vacating of the sheriff’s deed under which the defendants claimed title, annulled the only muniment of title which they had, and left them in the possession of the lands, thereafter, as mere trespassers. — Scranton v. Ballard, 64 Ala. 402.
2. The plaintiff might, therefore, he entitled to recover against the defendant, on the strength of her prior actual possession of the premises, apart from the validity or sufficiency of the muniments of title introduced by her. — Wilson v. Glenn, 68 Ala. 383; Eakin v. Brewer, 58 Ala. 579.
3. The deed of August 15th, 1884, having been executed by Holman to the plaintiff after the commencement of this suit, would not avail to support a recovery in this action, and was improperly admitted in evidence. It may be that the plaintiff had an equitable title to the land obtained through Holman’s deed executed to her in September, 1871, in which there entered a mere mistake of description, and that a court of equity would perfect her title by compelling specific performance. But courts of law take no cognizance of equitable estates. They deal only with legal titles. — Hooper v. C. & M. Railway Co., 78 Ala. 213. To support ejectment, the plaintiff must have title at the commencement of the suit, and a title subsequently accruing will not authorize a recovery. — Goodman v. Winter, 64 Ala. 411; Pollard v. Hanrick, 74 Ala. 334. It has accordingly been held by this court that the admission in evidence of a patent, issued since the commencement of an action of ejectment, is error, except where a legal inchoate title to the same land, sufficient to maintain the suit, had previously been shown in evidence. It is then admissible only to repel the attack on the previous- inchoate right.: — Johnson v. McGehee, 1 Ala. 186; Jones v. Inge, 5 Port. 327; Bullock v. Wilson, 5 Port. 338. Under this principle, the deed in question should have been excluded. It did not relate back to the commencement of the suit, under the doctrine of relation. An equity can not be thus perfected into a legal title, after suit brought, by voluntary conveyance, so as to support an action of ejectment which would *224otherwise not be maintainable. — Trial of Title to Land (Sedg. & Wait.), 2d ed., §§ 454, 495, 541, 795. The ease of Ridgway v. Glover, 60 Ala. 181, involved the execution of a sheriff’s deed, made under order of court, and in its presence; and may, on that ground, be distinguished from the case of a voluntary conveyance, if that decision can be sustained at all as sound in logic, or as supported by authority.
4. The description of the land in the complaint, as well as that in the deed of September, 1871, from Holman to the plaintiff, was sufficiently certain and definite. The phrase, “except two acres in the south-east corner,” must be construed to mean two acres, in such corner, lying in a square, and bounded by four equal sides. — Doe v. Clayton, 81 Ala. 391; Wilkinson v. Roper, 74 Ala. 141; L. & N. R. R. Co. v. Boykin, 76 Ala. 560.
5. The deed on its face included a portion of the land described in the complaint, the deed describing the south half of a certain tract, and the complaint describing the east half of the same tract. The one, therefore, overlapped the other in part, and the objection to the admission of the deed in evidence was for this reason properly overruled.
6. The payment of. taxes on land, taken in connection with an actual possession by the tax-payer and other facts in evidence, tended to show both a claim of ownership, and the extent of the claimant’s possession. Tax-receipts, therefore, showing such payments, are admissible in evidence, when offered in support of actual possession. — Baucum v. George, 65 Ala. 259; Jay v. Stein, 49 Ala. 514; Angel on Limitations, § 396, note (5; § 397.
7. The parts of the deposition of Stephen Holman, to which objections were taken, contained mere incidental references to certain deeds of conveyance. No effort was made to prove the contents, or legal effect of such writings. It was unnecessary, therefore, to produce the writings, or account for their absence, in order thus to legalize a mere mention of their existence. — Hancock v. Kelly, 81 Ala. 368.
The judgment is reversed, and the cause remanded.